DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on 05/10/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 3580483 A) in view of Vogel (US 6471120 B1).
Regarding claims 1, 5, 7, 9, 12, and 14-16, Young teaches a membrane sealed carton comprising one or more flaps (28/20/32/21/23/33/22/29); a hermetically sealed packaging liner (50); a first tear strip (38) located on a top face of the packaging container; and a second tear strip (opposite 38; see Fig. 1) located on a bottom face of the packaging container, wherein the bottom face is opposite from the top face.  Young lacks one or more carrying handles on the packaging container.
Vogel teaches an easy opening handled carton comprising one or more carrying handles (18) on the packaging container.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Young’s container to include carrying handles in order to provides a convenient means of lifting and carrying (Vogel; Col 1 lines 50-55).
Regarding claims 2 and 10, Young, as modified above, teaches a container further comprising a remnant flap (Young; 39) on the top face of the packaging container configured to receive the one or more flaps of the packaging container such that the one or more flaps of the packaging container is positioned under the remnant flap to retain the packaging container in a closed position.
Regarding claims 3 and 11, Young, as modified above, teaches a container wherein the first and second tear strips comprise one or more tabs (Young; 54) configured to allow a consumer to open the packaging container without the use of tools.
Regarding claims 4 and 13, Young, as modified above, teaches a container wherein the one or more flaps are perforated (Young; Col 3 lines 1-14).

Regarding claim 6, Young, as modified above, teaches a container wherein the packaging container is configured to be placed in an upright vertical orientation to display the packaging container on a smallest side of the packaging container (Young; see Fig. 3).
Regarding claim 17, Young, as modified above, teaches a wherein the container is a full overlap slotted container and is configured to be reclosed after the top face is opened by a consumer (Young; Col 2 lines 11-17).
Regarding claim 18, Young, as modified above, teaches a container wherein the packaging liner is configured to retain a particulate material weighing about 20 to about 60 pounds (Vogel; Col 1 lines 11-20).
Regarding claim 19, Young, as modified above, teaches a container wherein the packaging liner includes a U-shaped top seal and a tear notch (Young; 32).
7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Vogel, as applied to Claim 1 above, and further in view of Froehlich et al. (US 6024219 A; hereinafter Froehlich).
	Regarding claim 8, Young, as modified above, discloses the claimed invention except for the container comprising personalized information regarding the product held within.  Froehlich teaches display packages comprising personalized information on the packaging container, the personalized information regarding a product contained in the packaging container (Col 3 lines 5-15; see Figures 1-2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Young’s container to include printed indicia thereon for product information to be conveyed to a user, as taught by Froehlich.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734